Exhibit 10.7

 

AGREEMENT FOR THE PURCHASE AND SALE OF PROPERTY

 

THIS AGREEMENT FOR THE PURCHASE AND SALE OF PROPERTY (the “Agreement”), is made
and entered into as of the 11th day of May, 2004, by and between MAGNOLIA ONE
PARTNERS, LLC (“Seller”) and WELLS OPERATING PARTNERSHIP II, L.P. (“Purchaser”).

 

W I T N E S S E T H:

 

WHEREAS, Seller desires to sell and Purchaser desires to purchase the Property
(as hereinafter defined) subject to the terms and conditions hereinafter set
forth.

 

NOW, THEREFORE, for and in consideration of the premises, the mutual agreements
contained herein, the sum of Ten and No/100 Dollars ($10.00) in hand paid by
Purchaser to Seller at and before the sealing and delivery of these presents and
for other good and valuable consideration, the receipt, adequacy, and
sufficiency of which are hereby expressly acknowledged by the parties hereto,
the parties hereto do hereby covenant and agree as follows:

 

1. Purchase and Sale of Property. Subject to and in accordance with the terms
and provisions of this Agreement, Seller hereby agrees to sell to Purchaser and
Purchaser hereby agrees to purchase from Seller, the Property, which term
“Property” shall mean and include the following:

 

(a) that parcel of land located in Winston Salem, North Carolina and being more
particularly described on Exhibit ”A” attached hereto (the “Land”); and

 

(b) all rights, privileges, and easements appurtenant to the Land, including all
water rights, mineral rights, development rights, air rights, reversions, or
other appurtenances to said Land, and all right, title, and interest of Seller,
if any, in and to any land lying in the bed of any street, road, alley, or
right-of-way, open or proposed, adjacent to or abutting the Land; and

 

(c) all buildings, structures, and improvements situated on the Land, including,
without limitation, that certain 13 story office building containing
approximately 431,465 square feet of leasable floor area (the “Building”), all
parking areas and other amenities located on the Land, and all apparatus,
elevators, built-in appliances, equipment, pumps, machinery, plumbing, heating,
air conditioning, and electrical and other fixtures located on the Land (all of
which are together hereinafter referred to as the “Improvements”); and

 

(d) all personal property now owned or hereafter acquired by Seller and located
on or to be located on or in, or used in connection with, the Land and
Improvements, including, without limitation, the items set forth and described
on Exhibit ”B” attached hereto, and all other equipment, supplies, tools,
furniture, furnishings, office equipment, fittings, appliances, shades,
wall-to-wall carpet, draperies, screens and screening, art, awnings, plants,
shrubbery, landscaping, lawn care and building maintenance equipment, vending
machines and other furnishings or items of personal property owned by Seller and
used or to be used in connection with the operation of the Land and Improvements
(all of which are together hereinafter referred to as the “Personal Property”);
and



--------------------------------------------------------------------------------

(e) all of Seller’s right, title, and interest, as landlord or lessor, in and to
each of the Leases (as hereinafter defined) and any and all guaranties of the
Leases; and

 

(f) all of Seller’s right, title, and interest in and to the plans and
specifications with respect to the Improvements and any guarantees, trademarks,
rights of copyright, warranties, or other rights related to the ownership of or
use and operation of the Land, Personal Property, or Improvements, all
governmental licenses and permits, and all intangibles associated with the Land,
Personal Property, and Improvements, including the name “One West Fourth” and
the logo therefor, if any.

 

(g) all of Seller’s right, title and interest in and to the contracts, if any,
described on Exhibit “F” attached hereto (the “Contracts”), to the extent the
same survive the Closing or require performance after Closing.

 

2. Earnest Money.

 

(a) Within three (3) business days after the effective date of this Agreement,
Purchaser shall deliver to Chicago Title Insurance Company (“Escrow Agent”) as
initial earnest money (the “Earnest Money”), the amount of One Million and
No/100 Dollars ($1,000,000.00), which Earnest Money shall be held and disbursed
by Escrow Agent in accordance with the terms of this Agreement and the Escrow
Agreement attached hereto as “Exhibit J”, by this reference incorporated herein
(the “Earnest Money Escrow Agreement”). At the Closing (as hereinafter defined),
the Earnest Money shall be applied as partial payment of the Purchase Price due
and payable at Closing pursuant to Paragraph 3 below.

 

(b) For the purposes of this Agreement the term “Earnest Money” shall mean
whatever sums have been delivered to Escrow Agent as earnest money hereunder.
The Earnest Money shall be applied to the Purchase Price at the Closing, and
shall otherwise be held, refunded, or disbursed in accordance with the terms of
this Agreement and the Earnest Money Escrow Agreement. All interest and other
income from time to time earned on the Earnest Money shall belong to Purchaser
and shall be disbursed to Purchaser at any time or from time to time as
Purchaser shall direct Escrow Agent, as provided in the Earnest Money Escrow
Agreement. In no event shall any such interest or other income be deemed a part
of the Earnest Money.

 

3. Purchase Price. Subject to adjustment and credits as otherwise specified in
this Agreement, the purchase price (the “Purchase Price”) to be paid by
Purchaser to Seller for the Property shall be Seventy-Seven Million Seven
Hundred Thousand and No/100 Dollars ($77,700,000.00). The Purchase Price shall
be paid by Purchaser to Seller at the Closing (as hereinafter defined) by
cashier’s check or by wire transfer of immediately available federal funds, less
the amount of Earnest Money and less the amount outstanding under “New York Life
Loan” (as herein defined), and subject to prorations, adjustments, and credits
as otherwise specified in this Agreement.

 

2



--------------------------------------------------------------------------------

4. Purchaser’s Inspection and Review Rights. Commencing on the effective date of
this Agreement and subject to the rights of the Tenants (as hereinafter
defined), upon giving reasonable advance notice to Seller’s property manager,
Purchaser and its agents, engineers, or representatives, with Seller’s full
cooperation, shall have the privilege of going upon the Property as needed to
inspect, examine, test, and survey the Property at all reasonable times and from
time to time. Such privilege shall include the right to make borings and other
tests to obtain information necessary to determine surface and subsurface
conditions, provided that such activities do not materially interfere with the
rights of Tenants or the ongoing operation of the Property. Purchaser shall
maintain or shall cause to be maintained at all times during its entry upon the
Property, commercial general liability insurance with limits of not less than
One Million and No/100 Dollars ($1,000,000.00) per occurrence combined single
limit. Such policy of insurance shall name Seller as an additional insured, and
such policy shall be primary with respect to the activities of Purchaser and its
agents, engineers or representatives at the Property, whether or not Seller
holds other policies of insurance. If requested by Seller, a certificate issued
by the insurance carrier of such policy shall be delivered to Seller prior to
entry upon the Property by Purchaser or its agents, engineers or
representatives. Purchaser hereby agrees to indemnify Seller and hold Seller
harmless from any liens, claims, liabilities, and damages incurred by Seller as
the result of Purchaser entering onto the Property or making its examination
thereof (this obligation of Purchaser being hereinafter referred to as
“Purchaser’s Continuing Indemnification Obligation”) (but excluding any
liability arising out of the environmental condition of the Property prior to
the date of Closing or the presence of toxic or hazardous substances thereon
prior to the date of Closing and excluding any claims arising out of a release
of or in-place hazardous or toxic substances on or under the Property prior to
the date of Closing), and Purchaser further agrees to repair any damage to the
Property caused by Purchaser’s entry onto the Property and/or conducting its
investigations thereof (excluding any damage arising out of a release of
existing or in-place hazardous or toxic substances on or under the Property
prior to the date of Closing). At all reasonable times prior to the Closing,
Seller shall make available to Purchaser, or Purchaser’s agents and
representatives, at Seller’s office on the Property, for review and copying at
Purchaser’s expense, all books, records, and files relating to the ownership and
operation of the Property, including, without limitation, title matters, tenant
files, tenant credit information, commission agreements, service and maintenance
agreements, maintenance records for HVAC and other equipment and the roof(s) on
the Improvements, as-built plans and specifications, environmental reports,
engineering reports, reports of insurance carriers insuring the Property, and
other contracts, books, records, operating statements, expense budgets, and
other information relating to the Property. Seller further agrees to in good
faith assist and cooperate with Purchaser in coming to a thorough understanding
of the books, records, and files relating to the Property. Seller further agrees
to provide to Purchaser prior to the date which is five (5) days after the
effective date of this Agreement, to the extent the same are in the possession
of or under the control of Seller, the most current boundary and “as-built”
surveys of the Land and Improvements and any title insurance policies,
appraisals, building inspection reports, environmental reports, certificates of
occupancy, building permits, zoning letters and instruments reflecting the
approval of any association governing the Property or relating thereto. At no
cost or liability to Seller, Seller shall cooperate with Purchaser, its counsel,
accountants, agents, and representatives, provide them with access to Seller’s
books and records with respect to the ownership, management, maintenance, and
operation of the Property for the applicable period, and permit them to copy the
same. At no cost to Seller, Seller shall use commercially reasonable efforts to
cause the authors of appraisal, environmental and building

 

3



--------------------------------------------------------------------------------

inspection reports to issue reliance letters addressed to Purchaser and
Purchaser’s lender, if any, in form and substance reasonably acceptable to
Purchaser, at least fifteen (15) days prior to the expiration of the Inspection
Period, provided any costs associated therewith shall be paid by Purchaser.
Seller acknowledges that Purchaser may be required by the Securities and
Exchange Commission to file audited financial statements for one (1) to three
(3) years with regard to the Property. At no cost or liability to Seller, Seller
shall (i) cooperate with Purchaser, its counsel, accountants, agents, and
representatives, provide them with access to Seller’s books and records with
respect to the ownership, management, maintenance, and operation of the Property
for the applicable period, and permit them to copy the same, (ii) execute a form
of “rep” letter in form and substance reasonably satisfactory to Seller, and
(iii) furnish Purchaser with such additional information concerning the same as
Purchaser shall reasonably request. Purchaser will pay the costs associated with
any such audit.

 

5. Special Condition to Closing. Purchaser shall have thirty (30) days after the
effective date of this Agreement (the “Inspection Period”) to make
investigations, examinations, inspections, market studies, feasibility studies,
lease reviews, and tests relating to the Property and the operation thereof in
order to determine, in Purchaser’s sole opinion and discretion, the suitability
of the Property for acquisition by Purchaser. Purchaser shall have the right to
terminate this Agreement at any time prior to the expiration of the Inspection
Period by giving written notice to Seller of such election to terminate. If
Purchaser so elects to terminate this Agreement, Seller shall be entitled to
retain the sum of Twenty-Five Dollars ($25.00) of the Earnest Money, and the
balance of the Earnest Money shall be refunded by Seller to Purchaser,
whereupon, except for Purchaser’s Continuing Indemnification Obligations, which
shall survive the termination of this Agreement, and except as otherwise
expressly provided to the contrary in this Agreement, no party hereto shall have
any other or further rights or obligations under this Agreement. Seller
acknowledges that the sum of $25.00 is good and adequate consideration for the
termination rights granted to Purchaser during the Inspection Period. In the
event Purchaser fails to terminate this Agreement during the Inspection Period,
the Earnest Money (including any Earnest Money paid to extend the date of
Closing pursuant to Paragraph 10(b)) shall be nonrefundable to Purchaser (but
shall be applied towards the Purchase Price at Closing) unless (i) Seller
defaults on its obligations hereunder or (ii) any general condition precedent to
Seller’s obligations regarding the Closing are not satisfied, in which event the
Earnest Money shall be refunded to Purchaser.

 

6. General Conditions Precedent to Purchaser’s and Seller’s Obligations
Regarding the Closing.

 

(a) In addition to the conditions to Purchaser’s obligations set forth in
Paragraph 5 above, the obligations and liabilities of Purchaser hereunder shall
in all respects be conditioned upon the satisfaction of each of the following
conditions prior to or simultaneously with the Closing, any of which may be
waived by written notice from Purchaser to Seller:

 

(i) Seller has complied with and otherwise performed each of the covenants and
obligations of Seller set forth in this Agreement.

 

(ii) All representations and warranties of Seller as set forth in this Agreement
shall be true and correct in all material respects when made and as of the

 

4



--------------------------------------------------------------------------------

date of Closing as though such representations and warranties were made on and
as of the date of Closing (and, except for representations and warranties which
have been qualified to Seller’s knowledge, as if made without limitation or
qualification as to Seller’s knowledge).

 

(iii) There has been no adverse change to the title to the Property which has
not been cured and the Title Company (as hereinafter defined) has issued an
owner’s title insurance commitment on the Land and Improvements and is prepared
to issue to Purchaser upon the Closing a fee simple owner’s title insurance
policy on the Land and Improvements which shall include only the Permitted
Exceptions in Schedule B thereof.

 

(iv) Purchaser shall have received the Tenant Estoppel Certificates referred to
in Paragraph 9, duly executed by the Tenants at least five (5) days prior to the
date of Closing.

 

(v) No Tenant shall be in material default under the terms of such Tenant’s
Lease as of the date of Closing.

 

(vi) There has been no material adverse change in the financial condition of
Wachovia Bank, National Association (“Wachovia”) and Womble, Carlyle, Sandridge
& Rice, PLLC (“Womble Carlyle”) from that existing as of the date of this
Agreement.

 

(vii) Seller shall have delivered to Purchaser a certificate of the applicable
governing authority stating the zoning classification of the Land and
Improvements, which zoning classification shall permit the construction,
operation and use of the Property as an office building and uses ancillary
thereto, including all current uses of the Land and Improvements.

 

(viii) Except for Wachovia’s possession of the sixth floor, the tenant upfit for
which has not yet commenced (however, rent is being paid thereon), each of the
Tenants shall be in possession of its premises under the Leases, and rent shall
have commenced under each of the Leases.

 

(ix) New York Life Insurance Company (“New York Life”), the holder of that
certain mortgage encumbering the Property, and recorded in Book 2303, Page 4404,
Forsyth County Registry (the “New York Life Mortgage”), evidencing indebtedness
to New York Life in the original principal amount of Fifty Three Million and
No/100 Dollars ($53,000,000), has consented in writing to the transfer of the
Property subject to the New York Life Mortgage, without charge (or, if there is
a charge for such transfer by New York Life that Seller agrees to pay such
charge).

 

If Purchaser shall terminate this Agreement as a result of the non-satisfaction
of any of the foregoing conditions, Purchaser shall be entitled to an immediate
return of the Earnest Money, provided, however, Purchaser shall remain obligated
for Purchaser’s Continuing Indemnification Obligations.



 

5



--------------------------------------------------------------------------------

(b) The obligations and liabilities of Seller hereunder shall in all respects be
conditioned upon the satisfaction of each of the following conditions prior to
or simultaneously with Closing, any of which may be waived by written notice
from Seller to Purchaser:

 

(i) Purchaser must have assumed all of Seller’s obligations of the New York Life
Mortgage required to be performed after the date of Closing by executing an
assumption agreement in a form satisfactory to New York Life (the “Assumption
Agreement”) and Seller must have been released by New York Life from all the
obligations of Seller under the New York Life Mortgage required to be performed
by Seller after the date of Closing.

 

(ii) Purchaser shall have delivered to New York Life, from an acceptable
guarantor, a guaranty (the “New Guaranty”) similar in form to that guaranty
executed by Magnolia One Partners, LLC, Magnolia Partners, LLC, William T.
Wilson, III, John E. Reece, II, Graydon O. Pleasants and Jack O. Dunn
(collectively the “Original Guarantors”) to New York Life (the “Original
Guaranty”) guaranteeing the Guarantied Obligations defined in the Original
Guaranty and the Original Guarantors shall have been released from their
obligations under the Original Guaranty.

 

(iii) Purchaser shall have delivered to New York Life, from an acceptable
indemnitor, an environmental indemnity agreement (the “New Environmental
Indemnity Agreement”) similar in form to that Environmental Indemnity Agreement
executed by Magnolia One Partners, LLC, Magnolia Partners, LLC, William T.
Wilson, III, John E. Reece, II, Graydon O. Pleasants and Jack O. Dunn
(collectively the “Original Indemnitors) to New York Life (the “Original
Indemnity”) indemnifying New York Life from loss or damage resulting from
certain environmental matters and the Original Indemnitors shall have been
released from their obligations under the Original Indemnity.

 

(iv) Purchaser shall have delivered to New York Life, from an acceptable
guarantor, a rental guaranty agreement similar in form to that Rental Guaranty
executed by Magnolia One Partners, LLC, Magnolia Partners, LLC, William T.
Wilson, III, John E. Reece, II, Graydon O. Pleasants and Jack O. Dunn
(collectively the “Original Rent Guarantors”) to New York Life (the “Original
Rental Guaranty”) guaranteeing the rental to be paid by CCAB II, LLC (doing
business as Café Carolina) under its Lease in the event of a default thereunder
and the Original Rent Guarantors shall have been released from their obligations
under the Original Rental Guaranty.

 

(v) Purchaser shall have delivered to New York Life a Shell Space Leasing Cost
Escrow Agreement (the “New Shell Space Leasing Cost Escrow Agreement”) similar
in form to that Shell Space Leasing Cost Escrow Agreement executed by Seller to
New York Life (the “Original Shell Space Leasing Cost Escrow Agreement”) and
Seller shall have been released from its obligations under the Original Shell
Space Leasing Cost Escrow Agreement, and except for the sums which shall remain
in

 

6



--------------------------------------------------------------------------------

escrow thereunder for tenant improvements for Wachovia and CCAB II, LLC pursuant
to Paragraph 14(h) of this Agreement, Purchaser shall have funded the amounts
required to remain in escrow under the Shell Space Leasing Cost Escrow Agreement
(also as provided in Paragraph 14(h) hereof) by delivering either (i) the
requisite amount of cash therefor to the Escrow Agent under the New Shell Space
Leasing Cost Escrow Agreement or (ii) a letter of credit to New York Life in
lieu of cash, said letter of credit to be in a form acceptable to New York Life.

 

(vi) Purchaser shall have delivered to New York Life a WCSR Escrow Agreement
(the “New WCSR Escrow Agreement”) similar in form to that WCSR Escrow Agreement
executed by Seller to New York Life (the “Original WCSR Escrow Agreement”) which
requires that all sums paid by Womble Carlyle Sandridge & Rice for the privilege
of terminating its Lease with respect to a portion of its leased premises be
paid into escrow and utilized to re-upfit such released space for another tenant
thereof, and Seller shall have been released from its obligations under the
Original WCSR Escrow Agreement.

 

(vii) Purchaser shall have delivered to New York Life an Anchor Lease Rollover
Escrow Agreement (the “New Anchor Lease Rollover Escrow Agreement”) similar in
form to that Anchor Lease Rollover Escrow Agreement executed by Seller to New
York Life (the “Original Anchor Lease Rollover Escrow Agreement”) and Seller
shall have been released from its obligations under the Original Anchor Lease
Rollover Escrow Agreement, and Purchaser shall have funded the amounts required
to remain in escrow under the Anchor Lease Rollover Escrow Agreement (as
provided in Paragraph 14(h) hereof) by delivering either (i) the requisite
amount of cash therefor to the Escrow Agent under the New Anchor Lease Rollover
Escrow Agreement or (ii) a letter of credit to New York Life in lieu of cash,
said letter of credit to be in a form acceptable to New York Life..

 

If Seller shall terminate this Agreement as a result of the non-satisfaction of
any of the foregoing conditions, Purchaser shall be entitled to an immediate
return of the Earnest Money, provided, however, Purchaser shall remain obligated
for Purchaser’s Continuing Indemnification Obligations.

 

7. Title to the Property. Good and marketable fee simple record title to the
Land and Improvements shall be conveyed by Seller to Purchaser at Closing by
Special Warranty Deed, free and clear of all liens, easements, restrictions, and
encumbrances whatsoever, excepting only the matters set forth on Exhibit ”C”
attached hereto (hereinafter referred to as the “Permitted Exceptions”). Seller
covenants and agrees that Seller, at its sole cost and expense, shall, within
ten (10) days after the effective date of this Agreement, cause Investors Title
Insurance Company (“Title Company”) to deliver to Purchaser its commitment (the
“Title Commitment”) to issue to Purchaser upon the recording of the Special
Warranty Deed conveying title to the Land and Improvements from Seller to
Purchaser, the payment of the Purchase Price, and the payment to the Title
Company of the policy premium therefor, an ALTA owner’s policy of title
insurance, in the amount of the Purchase Price, insuring good and marketable fee
simple record title to the Land and Improvements to be owned by Purchaser
without exception (including any standard exception) except for the Permitted

 

7



--------------------------------------------------------------------------------

Exceptions, and shall contain the following endorsements to the extent the same
are available in the State of North Carolina: comprehensive, zoning, covenants
and restrictions, survey, contiguity, and access. The Title Commitment shall not
contain any exception for unpaid taxes other than an exception for taxes for
2004 and subsequent years not yet due or payable, and subsequent assessments for
prior years due to change in land usage or ownership, not yet due and payable.
Such Title Commitment shall not contain any exception for rights of parties in
possession other than an exception for the rights of the Tenants (as hereinafter
defined), as tenants only, under the Leases. If the Title Commitment shall
contain an exception for the state of facts which would be disclosed by a survey
of the Land and Improvements or an “area and boundaries” exception, the Title
Commitment shall provide that such exception will be deleted upon the
presentation of a current “as-built” survey, in which case the Title Commitment
shall be amended to contain an exception only for the matters shown on the
as-built survey obtained by Purchaser, if any, or for any survey matter which
arises subsequent to the date of this current survey. The Title Commitment shall
also contain such other special endorsements as Purchaser shall reasonably
require (the “Endorsements”). Seller shall also cause to be delivered to
Purchaser together with such Title Commitment, legible copies of all documents
and instruments referred to therein. Depending upon the identity of the Title
Company selected by Seller and approved by Purchaser to issue the Title
Commitment, Purchaser may require reinsurance of portions of the title risk to
title companies and in amounts acceptable to Purchaser. Any reinsurance shall be
pursuant to a reinsurance agreement providing direct access to the title
insurance company issuing such reinsurance and shall otherwise be in a form
approved by Purchaser, which approval shall not be unreasonably withheld.
Purchaser, upon receipt of the Title Commitment and the copies of the documents
and instruments referred to therein, shall then have ten (10) days during which
to examine same after which Purchaser shall notify Seller of any defects or
objections affecting the record marketability of the title to the Property,
other than the Permitted Exceptions. Seller shall then have ten (10) days after
receipt of such notice of title defects or objections from Purchaser to advise
Purchaser in writing which of such title defects or objections Seller does
intend to satisfy or cure, provided, however, Seller hereby agrees that Seller
shall satisfy or cure any such defects or objections consisting of taxes,
mortgages, deeds of trust (exclusive of the New York Life Mortgage), mechanic’s
or materialman’s liens or other monetary encumbrances. If Seller fails to give
written notice to Purchaser, within such ten (10) day period, regarding which
title defects or objections Seller will elect to cure, Seller shall be deemed to
have agreed to satisfy or cure all such defects or objections set forth in
Purchaser’s notice. Seller shall have until the Closing (as hereinafter defined)
to cure such defects and objections which Seller agreed (or is deemed to have
agreed) to satisfy or cure as provided above. If Seller refuses to cure any
title defect or objection or fails or refuses to cure any title defect or
objection which Seller is required to cure herein, then, at the option of
Purchaser: (i) if any such defects or objections arose by, through, or under
Seller or if any such defects or objections consist of taxes, mortgages, deeds
of trust (except the New York Life Mortgage), mechanic’s or materialman’s liens,
or other such monetary encumbrances, Purchaser shall have the right to cure such
defects or objections, in which event the Purchase Price payable pursuant to
Paragraph 3 hereof shall be reduced by an amount equal to the costs and expenses
incurred by Purchaser in connection with the curing of such defects or
objections, and upon such curing, the Closing hereof shall proceed in accordance
with the terms of this Agreement; or (ii) Purchaser shall have the right to
terminate this Agreement by giving written notice of such termination to Seller
and Escrow Agent, whereupon Escrow Agent shall promptly refund all Earnest Money
to Purchaser, and Purchaser and Seller shall have no further rights,
obligations, or liabilities hereunder, except for Purchaser’s Continuing
Indemnification Obligations or as may

 

8



--------------------------------------------------------------------------------

otherwise be expressly provided to the contrary herein; or (iii) Purchaser shall
have the right to accept title to the Property subject to such defects and
objections with no reduction in the Purchase Price, in which event such defects
and objections shall be deemed “Permitted Exceptions”; or (iv) Purchaser may
elect to extend the Closing for thirty (30) days in order to allow Seller
additional time to satisfy such defects and objections. If Purchaser elects
option (iv) above, and such defects and objections are not cured by Seller to
the satisfaction of Purchaser within said thirty (30) day period, Purchaser
shall then have the options set forth in items (i), (ii) and (iii) above.

 

If Purchaser fails to give Seller notice of defects or objections as to any
matters disclosed by the Title Commitment within ten (10) days after Purchaser’s
receipt thereof, then except for monetary liens or encumbrances, such as taxes,
mortgages, deeds of trust (exclusive of the New York Life Mortgage), and
mechanic’s and materialmen’s liens, such matters shall be deemed to be
additional Permitted Exceptions.

 

8. Representations and Warranties of Seller. Seller hereby makes the following
representations and warranties to Purchaser, each of which shall be deemed
material:

 

(a) Leases. Attached hereto as Exhibit ”D” is a complete list setting forth all
leases in effect relating to the Property and all modifications and amendments
to such leases (such leases, as modified and amended, being herein collectively
referred to as the “Leases” or individually as “Lease”). Seller has delivered to
Purchaser complete and accurate copies of all of the Leases. Seller is the
“landlord” under all of the Leases and owns unencumbered legal and beneficial
title to all of the Leases and the rents and other income there under, subject
only to the collateral assignment of the Leases and rents thereunder in favor of
New York Life, which holds the New York Life Mortgage encumbering the Property.
The New York Life Mortgage shall be assumed by Purchaser at the Closing, as
contemplated herein. The lessees or tenants identified in the Leases are
hereinafter collectively referred to as “Tenants” or individually as “Tenant”.

 

(b) Rent Roll. Attached hereto as Exhibit ”E” is a complete and accurate rent
roll (the “Rent Roll”) for the Property as of the date hereof setting forth all
Leases and setting forth with respect to each Lease (i) the name of the Tenant
thereunder; (ii) the commencement and termination dates of the term of such
Lease and information relating to renewals or extensions thereof, any early
termination rights of the Tenant thereunder and any rights of the Tenant
thereunder to reduce the size of its premises; (iii) the premises covered by
each such Lease (including the rentable square foot area of such premises); (iv)
information relating to the right of the Tenant thereunder to expand the
premises covered by such Lease, including expansion rights, rights of first
refusal and rights of first offer; (v) the amount of rent, percentage rent and
other charges payable thereunder, the dates of rent increases, and the date to
which rent and other charges payable thereunder have been paid; and (vi) the
amount of the security deposit (or payments in the nature thereof) required
under such Lease and the amount thereof held by Seller and not applied by Seller
to delinquent rent or other charges payable by the Tenant thereunder.

 

9



--------------------------------------------------------------------------------

(c) Leases - Assignment. To the best of Seller’s knowledge, no Tenant has
assigned its interest in its Lease or sublet any portion of the premises leased
to such Tenant under its Lease, except (i) Womble Carlyle has assigned its lease
to Branch Banking & Trust Company as collateral for a loan, (ii) Royster Smith &
Shelton’s Lease has been assigned by merger with Dixon Odom, which has
subsequently merged and is now known as Dixon Hughes, and (iii) except as may be
otherwise set forth in the Rent Roll.

 

(d) Leases - Default. (i) Seller has not received any notice of termination or
default under any of the Leases, (ii) to Seller’s knowledge, there are no
existing or uncured defaults by Seller, by any predecessor landlord, or, to
Seller’s knowledge, by any Tenant under the Leases, (iii) to Seller’s knowledge,
except as set forth in the Rent Roll, there are no events which with passage of
time or notice, or both, would constitute a default by Seller or by any Tenant,
and Seller has complied with each and every undertaking, covenant, and
obligation of Seller under each Lease required to be performed or observed
through the date hereof, (iv) no Tenant has asserted any defense, set-off, or
counterclaim with respect to its tenancy or its obligation to pay rent,
additional rent, or other charges pursuant to its Lease, and (v) no Tenant is
using its premises in violation of an “exclusive” granted to another Tenant or
occupant of the Property.

 

(e) Leases – Rents, Finish Work and Special Consideration. Except as reflected
on the Rent Roll or in this Subparagraph 8(e), no Tenant: (i) has prepaid rent
for more than the current month under such Tenant’s Lease, except for American
Male Management Company (the parent and assignee of American Male), which
prepaid rent for one (1) year on September 8, 2003 (and for which Purchaser
shall receive a credit against the Purchase Price otherwise due at Closing),
(ii) is entitled to receive any rent concession (not already taken) in
connection with its tenancy under its Lease, (iii) is entitled to any special
work or additional tenant finish work (not yet performed) or consideration (not
yet given) in connection with its tenancy, except for Wachovia’s right to tenant
finish work on the sixth floor and CCAB II, LLC’s right to the payment of
Twenty-Two Thousand and No/100 Dollars ($22,000) of tenant finish work it
completed, less the cost to be paid by CCAB II, LLC to relocate the main trunk
line within the space in the Building adjacent to CCAB II, LLC’s leased premises
for the Building’s heating, ventilation and air conditioning systems of the
Building, and (iv) has any deed, option, or other evidence of any right or
interest in or to the Property, except for such Tenant’s tenancy as evidenced by
the express terms of the Tenant’s Lease.

 

(f) Leases - Commissions. No rental, lease, or other commissions with respect to
any Lease are payable to Seller, to any partner or member of Seller, any party
affiliated with or related to Seller or any partner or member of Seller or to
any third party whatsoever, except for leasing commissions due to Meridian
Realty Group in the event of the renewal of the lease with Dixon Hughes and to
                                         in the event of the renewal of the
lease with CCAB II (the “Lease Renewal Commissions”). All commissions payable
under, relating to, or as a result of the Leases have been cashed-out and paid
and satisfied in full by Seller or by Seller’s predecessor in title to the
Property, except for the Lease Renewal Commissions, which shall be paid by
Purchaser if they are due, and no further commissions shall be due or payable as
a result of any Lease, or any extension of the term of any Lease or any
expansion of the space leased thereunder (whether by amendment to such Lease or
new lease with such Tenant), except for the Lease Renewal Commissions.

 

10



--------------------------------------------------------------------------------

(g) Leases - Acceptance of Premises. (i) Each Tenant has accepted its leased
premises located within the Property, including any and all work performed
therein or thereon pursuant to its Lease, except Wachovia has not taken
possession of the sixth floor of the Building constituting part of its leased
premises, as the tenant upfit therefor has not yet commenced (however, rent is
being paid thereon), (ii) each Tenant is in full and complete possession of its
premises under its Lease (except for Wachovia’s possession of the sixth floor of
the Building as set forth above), subject to any assignments or subleases
specified on the Rent Roll, and (iii) Seller has not received notice from any
Tenant that such Tenant’s premises are not in full compliance with the terms and
provisions of such Tenant’s Lease or are not satisfactory for such Tenant’s
purposes. No Tenant has indicated to Seller either orally or in writing its
request or its intent to terminate its Lease prior to the expiration of the
respective term of such Lease or to reduce the size of the premises leased by
such Tenant.

 

(h) Service Contracts. Attached hereto as Exhibit ”F” is a complete and accurate
list and description of all of the service contracts, management agreements, or
other agreements (other than the Leases) which are in effect and which relate to
the operation, management, or maintenance of the Property (said agreements being
herein collectively referred to as the “Service Contracts”). Seller has provided
Purchaser with complete and accurate copies of all Service Contracts. All such
Service Contracts are in full force and effect in accordance with their
respective provisions, all payments required to be made by Seller or the “Owner”
thereunder have been paid in full, and there is no default, or claim of default,
or any event which the passage of time or notice, or both, would constitute a
default on the part of any party to any of such Service Contracts. All Service
Contracts are terminable without penalty or obligation to pay any severance or
similar compensation on no more than thirty (30) days’ notice, except as
expressly set forth on Exhibit ”F ”. Seller agrees to cancel, effective no later
than the Closing, any of the Service Contracts specified by Purchaser in a
written notice to Seller given at least thirty (30) days prior to the Closing.
All Service Contracts are assignable by Seller to Purchaser and no Service
Contract prohibits such assignment or provides for any right, claim, or cause of
action against Purchaser or the Property upon such Assignment. Seller has
cancelled or will cancel, effective as of the Closing, any agreement in the
nature of a management agreement or service contract between Seller and any
partner or member of Seller or any party affiliated with or related to Seller or
any partner or member of Seller.

 

(i) Warranties and Guaranties. Attached hereto as Exhibit ”G” is a complete and
accurate list and description of all of the warranties and guaranties of
contractors, vendors, manufacturers and other parties which are known by Seller
to be in effect and to relate to the Property. Within five (5) days after the
effective date of this Agreement, Seller shall provide Purchaser with complete
and accurate copies of all such warranties and guaranties which are written,
which are known by Seller to relate to the Property and which are in the
possession or control of Seller.

 

11



--------------------------------------------------------------------------------

(j) No Other Agreements. Other than the Leases, the Service Contracts, and the
Permitted Exceptions, there are no leases, service contracts, management
agreements, or other agreements or instruments in force and effect, oral or
written, that grant to any person whomsoever or any entity whatsoever any right,
title, interest or benefit in or to all or any part of the Property, any rights
to acquire all or any part of the Property or any rights relating to the use,
operation, management, maintenance, or repair of all or any part of the
Property. Additionally, Seller is not, and shall not be, obligated to make any
contribution to any association or similar organization as a consequence of any
contract or agreement or as a consequence of ownership of the Property, either
now or at any time in the future, nor is Seller obligated to make any
contributions for any advertising relating to the Property or any Tenant.

 

(k) No Litigation. There are no actions, suits, or proceedings pending, or to
the best of Seller’s knowledge threatened by any organization, person,
individual, or governmental agency against Seller with respect to the Property
or against the Property, nor does Seller know of any basis for such action.
Seller also has no knowledge of any pending or threatened application for
changes in the zoning applicable to the Property or any portion thereof.

 

(l) Condemnation. No condemnation or other taking by eminent domain of the
Property or any portion thereof has been instituted and, to the best of Seller’s
knowledge, there are no pending or threatened condemnation or eminent domain
proceedings (or proceedings in the nature or in lieu thereof) affecting the
Property or any portion thereof or its use.

 

(m) Proceedings Affecting Access. That portion of the Property constituting the
parking deck adjacent to the Building (the “Parking Deck”) is served by curb
cuts for direct vehicular access to and from Liberty Street and Main Street
adjoining the Parking Deck. These streets adjoining the Parking Deck are public
streets. There are no pending or, to the best of Seller’s knowledge, threatened
proceedings that could have the effect of impairing or restricting access
between the Property and adjacent public roads.

 

(n) No Roll-Back Taxes. The Property has not been classified under any
designation authorized by law to obtain a special low ad valorem tax rate or to
receive a reduction, abatement or deferment of ad valorem taxes which, in such
case, will result in additional, catch-up or roll-back ad valorem taxes in the
future in order to recover the amounts previously reduced, abated or deferred.

 

(o) No Assessments. No assessments have been made against the Property that are
unpaid, whether or not they have become liens, and no impact fees or similar
charges or sums are payable as result of the construction of the Improvements.
If the Property, or any part thereof, shall be, or shall have been affected by
an assessment or assessments, made on or before the date of Closing, and that
are, or may become payable in installments, and if the payment of all of such
installments are not the unconditional obligation of any Tenant under the
Leases, then for the purposes of this Agreement all of the unpaid installments
of any such assessments, the payment of which are not the unconditional
obligation of any Tenant under the Leases, including those that are to become
due and payable after the Closing, shall be deemed to be due and payable
immediately and shall be paid and discharged in full by Seller at the Closing.

 

12



--------------------------------------------------------------------------------

(p) Conditions of Improvements. Seller is not aware of any structural or other
defects in the Improvements. The heating, ventilating, air conditioning,
electrical, plumbing, water, elevator(s), roofing, storm drainage and sanitary
sewer systems at or servicing the Land and Improvements are, to the best of
Seller’s knowledge, but without any independent investigation or inquiry, in
good condition and working order and Seller is not aware of any defects or
deficiencies, latent or otherwise, therein.

 

(q) Certificates. There are presently in effect permanent certificates of
occupancy, licenses, and permits as may be required for the Property, and the
present use and occupation of the Property is in compliance and conformity with
the certificates of occupancy and all licenses and permits. Within three (3)
days after the effective date of this Agreement, Seller shall provide Purchaser
with complete and accurate copies of all such Certificates of Occupancy,
licenses and permits which are known by Seller to relate to the Property and
which are in the possession or control of Seller. There has been no notice or
request of any municipal department, insurance company or board of fire
underwriters (or organization exercising functions similar thereto), or
mortgagee directed to Seller and requesting the performance of any work or
alteration in respect to the Property which has not been complied with.

 

(r) Compliance With Governmental Requirements. To Seller’s knowledge, but
without having made any recent independent investigation, there are no
violations of law, municipal or county ordinances, or other legal requirements
with respect to the Property, and the Improvements thereon comply with all
applicable legal requirements with respect to the use, occupancy, and
construction thereof, including the Americans with Disabilities Act. The
Property is currently zoned in a classification such as will permit the
operation of the Property as an office building and the conditions, if any, to
the granting of the zoning of the Property have been satisfied. The Property is
not located in a wetland area or in a designated or recognized flood plain,
flood plain district, flood hazard area or area of similar characterization or
in an area of special risk with respect to earth movement, rising groundwater,
or other natural hazards.

 

(s) Utilities. All utilities necessary for the use of the Property as an office
building of the size and nature situated thereon, including water, sanitary
sewer, storm sewer, natural gas, electricity, and telephone, are installed and
operational, and such utilities either enter the Property through adjoining
public streets, or, if they pass through adjoining private land, do so in
accordance with valid public easements or private easements which inure to the
benefit of the Property.

 

(t) Surveys. Seller has heretofore delivered to Purchaser the most current
boundary and “as-built” surveys of the Land and Improvements in the possession
or control of Seller, but Seller makes no representation or warranty with
respect to the accuracy or completeness thereof.

 

13



--------------------------------------------------------------------------------

(u) Initial Utility Charges. All installation and connection charges for
utilities serving the Property have been paid in full.

 

(v) Operating Expense Statement. The “Operating Expense Statement” attached
hereto as Exhibit ”H” and by this reference made a part hereof is, in every
material respect, a complete, true, and accurate list and description of all
income and all operating expenses and other financial and expense information
relating to the rental, operation, management, and maintenance of the Property
during the period from January 1, 2003 through March 31, 2004.

 

(w) No Liens. Except for CCAB II, LLC’s right to the payment of Twenty-Two
Thousand and No/100 Dollars ($22,000) of tenant finish work it completed, less
the cost to be paid by CCAB II, LLC to relocate the main trunk line within the
space in the Building adjacent to CCAB II, LLC’s leased premises for the
Building’s heating, ventilation and air conditioning systems of the Building,
all contractors, subcontractors, and other persons or entities furnishing work,
labor, materials, or supplies by or at the instance of Seller for the Property
have been paid in full and, other than routine ongoing charges pursuant to the
Service Contracts, there are no claims against the Property or Seller in
connection therewith.

 

(x) No Liens Upon Building Service Equipment. None of the fixtures, equipment,
apparatus, fittings, machinery, appliances, furniture, furnishings, and articles
of personal property attached or appurtenant to, or used in connection with the
occupation or operation of, all or any part of the Property are leased by Seller
from third parties, and all of same which are owned by Seller, including the
Personal Property, are free of any and all liens, encumbrances, charges, or
adverse interests, except for the security interest granted to the holder of the
New York Life Mortgage.

 

(y) Tax Returns. All property tax returns required to be filed by Seller
relating to the Property under any law, ordinance, rule, regulation, order, or
requirement of any governmental authority have been, or will be, as the case may
be, truthfully, correctly, and timely filed.

 

(z) Employees. There are no employment, collective bargaining, or similar
agreements or arrangements between Seller and any of its employees or others
which will be binding on Purchaser or any of Purchaser’s successors in title.

 

(aa) Bankruptcy. Seller is solvent and has not made a general assignment for the
benefit of creditors nor been adjudicated a bankrupt or insolvent, nor has a
receiver, liquidator, or trustee for any of Seller’s properties (including the
Property) been appointed or a petition filed by or against Seller for
bankruptcy, reorganization, or arrangement pursuant to the Federal Bankruptcy
Act or any similar Federal or state statute, or any proceeding instituted for
the dissolution or liquidation of Seller.

 

(bb) Pre-existing Right to Acquire. No person or entity has any right or option
to acquire the Property or any portion thereof which will have any force or
effect after execution hereof, other than Purchaser.

 

14



--------------------------------------------------------------------------------

(cc) Effect of Certification. Neither this Agreement nor the transactions
contemplated herein will constitute a breach or violation of, or default under,
or will be modified, restricted, or precluded by the Leases, the Service
Contracts, or the Permitted Exceptions, except that the transaction contemplated
hereby violates (i) the documents evidencing the New York Life Mortgage (and
will require the consent of New York Life) and (ii) the documents evidencing a
loan to the City of Winston-Salem secured by the Parking Deck (which shall be
paid in full [including pre-payment penalty, if any] at Closing by Seller, from
the Purchase Price).

 

(dd) Authorization. Seller is a duly organized and validly existing limited
liability company under the laws of the State of North Carolina and has duly
registered and is qualified to transact business in the State of North Carolina.
This Agreement has been duly authorized and executed on behalf of Seller, all
necessary action on the part of Seller to authorize the transactions herein
contemplated has been taken, and no further action is necessary for such
purpose, and this Agreement constitutes the valid and binding agreement of
Seller, enforceable in accordance with its terms, subject to bankruptcy,
insolvency and similar laws affecting generally the enforcement of creditor’s
rights. Neither the execution and delivery of this Agreement nor the
consummation of the transaction contemplated hereby will (i) be in violation of
Seller’s Operating Agreement, (ii) conflict with or result in the breach or
violation of any law, regulation, writ, injunction or decree of any court or
governmental instrumentality applicable to Seller, or (iii) constitute a breach
of any evidence of indebtedness or agreement of which Seller is a party or by
which Seller is bound.

 

(ee) Seller Not a Foreign Person. Seller is not a “foreign person” which would
subject Purchaser to the withholding tax provisions of Section 1445 of the
Internal Revenue Code of 1986, as amended.

 

(ff) Hazardous Substances. To Seller’s knowledge, based solely upon that Phase I
environmental assessment of the Property prepared by Engineering Consulting
Services, Ltd., dated December 29, 1999, (i) no “hazardous substances”, as that
term is defined in the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, 42 U.S.C. § 9601, et seq., the Resource
Conservation and Recovery Act of 1976, as amended, 42 U.S.C. § 6901, et seq.,
and the rules and regulations promulgated pursuant to these acts, any so-called
“super-fund” or “super-lien” laws or any applicable state or local laws, nor any
other pollutants, toxic materials, or contaminants have been or shall prior to
Closing be discharged, disbursed, released, stored, treated, generated, disposed
of, or allowed to escape on the Property, except for the storage of office
supplies normally stored by offices for office use and some cleaning solvents,
both of which are being stored in compliance with environmental laws, (ii) no
asbestos or asbestos containing materials have been installed, used,
incorporated into, or disposed of on the Property, (iii) no polychlorinated
biphenyls are located on or in the Property, in the form of electrical
transformers, fluorescent light fixtures with ballasts, cooling oils, or any
other device or form, (iv) no underground storage tanks are located on the
Property or were located on the Property and subsequently removed or filled,

 

15



--------------------------------------------------------------------------------

(v) no investigation, administrative order, consent order and agreement,
litigation, or settlement with respect to hazardous substances is proposed,
threatened, anticipated or in existence with respect to the Property, and (vi)
the Property has not previously been used as a landfill, cemetery, or as a dump
for garbage or refuse. Seller hereby indemnifies Purchaser and agrees to hold
Purchaser harmless from and against any lost, cost, damage, liability or expense
due to our arising out to the breach of any representation or warranty contained
in this Paragraph 19. The representations and warranties set forth in this
Paragraph 19 and the indemnification given herein shall expressly survive the
execution and delivery of the General Warranty Deed conveying the Land and
Improvements from Seller to Purchaser.

 

At Closing, Seller shall represent and warrant to Purchaser that all the
representations and warranties of Seller in this Agreement remain true and
correct in every material respect as of the date of the Closing, except for any
changes in any such representations or warranties that occur and are disclosed
by Seller to Purchaser expressly and in writing at any time and from time to
time prior to Closing upon their occurrence, which disclosures shall thereafter
be updated by Seller to the date of Closing. Each and all of the express
representations and warranties made and given by Seller to Purchaser herein
shall survive the execution and delivery of the Special Warranty Deed by Seller
to Purchaser for a period of six (6) months after the Closing, except to the
extent that a notice of breach of any representation or warranty has been given
prior to such expiration, in which event such representation and warranty shall
continue, but only if Purchaser files a claim against Seller for such breach of
such representation and warranty in a court of competent jurisdiction prior to
the end of such additional six (6) month period. If there is any change in any
representations or warranties and Seller does not cure or correct such changes
prior to Closing, then Purchaser may, at Purchaser’s option, (vii) close and
consummate the transaction contemplated by this Agreement, except that after
such closing and consummation Purchaser shall have the right to seek monetary
damages from Seller for any such changes willfully caused by Seller or any such
representations or warranties willfully breached by Seller, or (viii) terminate
this Agreement by written notice to Seller, whereupon the Earnest Money shall be
immediately returned to Purchaser, and thereafter the parties hereto shall have
no further rights or obligations hereunder, except only (1) for such rights or
obligations that, by the express terms hereof, survive any termination of this
Agreement (specifically including Seller’s Continuing Indemnification
Obligations) and (2) that Purchaser shall have the right to seek monetary
damages from Seller for any changes in such representations and warranties
willfully caused by Seller or any such representations and warranties willfully
breached by Seller.

 

Notwithstanding the foregoing, Purchaser shall have no claim against Seller
unless the amount of damages incurred by Purchaser as the result of a
misrepresentation or breach of warranty by Seller causes damages to Purchase in
excess of $25,000.00, in which case Purchaser shall be entitled to file a claim
for all actual damages suffered by Purchaser (as the result of such
misrepresentation or breach of warranty), including the $25,000.00 threshold
amount.

 

Subject to Purchaser’s rights of inspection and investigation during the
Inspection Period, Purchaser acknowledges for Purchaser and Purchaser’s
successors, and assignees, that Purchaser has been given a reasonable
opportunity to inspect and investigate the Property, all improvements thereon
and all aspects relating thereto, including all documents and contracts related
to the Property, either independently or through agents and experts of
Purchaser’s choosing. EXCEPT AS LIMITED

 

16



--------------------------------------------------------------------------------

BELOW OR AS OTHERWISE SET FORTH IN THIS AGREEMENT, SELLER AND PURCHASER AGREE
THAT THE PROPERTY SHALL BE SOLD AND THAT PURCHASER SHALL ACCEPT POSSESSION OF
THE PROPERTY ON THE CLOSING DATE “AS IS, WHERE IS, WITH ALL FAULTS” WITH NO
RIGHT OF SET-OFF OR REDUCTION IN THE PURCHASE PRICE, AND EXCEPT AS EXPRESSLY SET
FORTH HEREIN THAT SUCH SALE SHALL BE WITHOUT REPRESENTATION OR WARRANTY OF ANY
KIND, EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION, WARRANTY OF INCOME WHICH
MAY BE EARNED IN THE FUTURE, FUTURE OPERATING EXPENSES, MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE (BUT SPECIFICALLY EXCLUDING THE LIMITED
WARRANTY OF TITLE TO BE GIVEN IN THE DEED FROM SELLER TO PURCHASER), AND SELLER
DOES HEREBY DISCLAIM AND RENOUNCE ANY SUCH REPRESENTATION OR WARRANTY. EXCEPT
FOR SELLER’S REPRESENTATIONS WHICH ARE EXPRESSLY SET FORTH HEREIN, PURCHASER
SPECIFICALLY ACKNOWLEDGES THAT PURCHASER IS NOT RELYING ON ANY REPRESENTATIONS
OR WARRANTIES OF ANY KIND WHATSOEVER, EXPRESS OR IMPLIED, FROM SELLER AS TO THE
FOLLOWING MATTERS: (1) THE CONDITION OR SAFETY OF THE PROPERTY OR ANY SEWER,
HEATING AND ELECTRICAL SYSTEMS, ROOFING, AIR CONDITIONING, IF ANY, FOUNDATIONS,
SOILS AND GEOLOGY INCLUDING SUITABILITY OF THE PROPERTY OR ITS IMPROVEMENTS FOR
A PARTICULAR PURPOSE; (2) WHETHER THE PLUMBING OR UTILITIES ARE IN WORKING
ORDER; (3) THE HABITABILITY OR SUITABILITY FOR OCCUPANCY OF ANY STRUCTURE AND
THE QUALITY OF ITS CONSTRUCTION; (4) THE FITNESS OF ANY PERSONAL PROPERTY; OR
(5) EXCEPT AS OTHERWISE SET FORTH HEREIN, WHETHER THE IMPROVEMENTS ARE
STRUCTURALLY SOUND, IN GOOD CONDITION, OR IN COMPLIANCE WITH THE APPLICABLE
CITY, COUNTY, STATE OR FEDERAL STATUTES, CODES OR ORDINANCES. EXCEPT FOR
SELLER’S REPRESENTATIONS EXPRESSLY SET FORTH HEREIN PURCHASER IS RELYING SOLELY
UPON ITS OWN INSPECTION OF THE PROPERTY WITH REGARD TO THE ABOVE-REFERENCED
MATTERS, AND NOT UPON ANY REPRESENTATIONS MADE BY SELLER OR SELLER’S AGENTS
RELATED TO THE ABOVE-REFERENCED MATTERS.

 

9. Seller’s and Purchaser’s Covenants.

 

(a) Seller does hereby further covenant and agree as follows:

 

(i) Operation of Property. Seller hereby covenants that, from the date of this
Agreement up to and including the date of Closing, Seller shall: (i) not
negotiate with any third party respecting the sale of the Property or any
interest therein, (ii) not modify, amend, or terminate any of the Leases, (iii)
not waive any rights of Seller under any Lease or contract, (iv) not grant or
otherwise create or consent to the creation of any easement, restriction, lien,
assessment, or encumbrance respecting the Property, and (v) cause the Property
to be operated, maintained, and repaired in the same manner as the Property is
currently being operated, maintained, and repaired.

 

17



--------------------------------------------------------------------------------

Until the Closing of this transaction, Seller shall not enter into any new lease
or like arrangement with respect to the Building or any part thereof or the
Property or any part thereof, without first obtaining Purchaser’s express
written consent with respect to such proposed new lease or like arrangement, and
with respect to such new lease(s), such notification by Seller to Purchaser
shall include the costs (i.e., leasing commission and tenant improvement costs)
to be incurred in connection with any new lease (the “Lease Notification”).
Purchaser shall have five (5) business days (the “First Consent Period”) to
consent or deny consent to a new lease for which a Lease Notification has been
given. A failure to respond by Purchaser within the First Consent Period shall
be deemed an acceptance of such new lease three (3) business days (the “Second
Consent Period”) after Purchaser’s receipt from Seller of a notice that
Purchaser has failed to deny its consent to the proposed lease subject to the
Lease Notification, but only if Purchaser fails to deny its consent to such
Lease before the end of the Second Consent Period. If Purchaser denies its
consent to a proposed lease during the Second Consent Period, Purchaser shall be
deemed to not have consented to such new lease. If Purchaser accepts such a new
lease, Purchaser shall, at Closing, reimburse Seller for all tenant improvements
funds and commissions paid by Seller for such new lease from the time of
acceptance by Purchaser of such new lease, through Closing, and such new lease
shall otherwise be considered a “Lease” for the purposes of this Agreement.

 

(ii) Removal of Personal Property. Seller shall neither transfer nor remove any
Personal Property or fixtures from the Property after the date of this Agreement
except for the purposes of replacement thereof, in which case such replacements
shall be promptly installed and shall be comparable in quality to the items
being replaced.

 

(iii) Preservation of Leases. Seller shall, from and after the date of this
Agreement to the date of Closing, use its best efforts to perform and discharge
all of the duties and obligations and shall otherwise comply with every covenant
and agreement of the landlord or lessor under the Leases, at Seller’s expense,
in the manner and within the time limits required thereunder. Seller shall, for
the same period of time, use diligent and good faith efforts to cause the
Tenants under the Leases to perform all of their respective duties and
obligations and otherwise comply with each and every one of their covenants and
agreements under such Leases and shall take such actions as are reasonably
necessary to enforce the terms and provisions of such Leases. Seller hereby
agrees that from and after full execution of this Agreement, Seller shall not
credit any portion of the security deposits, if any, against defaults or
delinquencies of the Tenants under the Leases.

 

(iv) Tenant Estoppel Certificates. Prior to Closing, Seller shall endeavor to
obtain and deliver to Purchaser a fully completed estoppel certificate with
respect to each of the Leases in the form attached hereto as Exhibit ”I” (the
“Tenant Estoppel Certificates”), duly executed by the Tenant thereunder;
provided Purchaser acknowledges that Seller will not attempt to obtain the
Tenant Estoppel Certificates until after the Inspection Period has expired and
Purchaser is obligated to purchase the Property under the terms of this
Agreement. The Tenant Estoppel Certificates shall be

 

18



--------------------------------------------------------------------------------

executed as of the date not more than fifteen (15) days prior to Closing.
Purchaser’s obligations under this Agreement shall be conditioned upon Purchaser
receiving an executed Estoppel Certificates from each of the Tenants prior to
Closing. If Seller is unable to obtain a Tenant Estoppel Certificate with
respect to any Lease other than the Lease with Wachovia and Womble Carlyle (for
which Seller must deliver a Tenant Estoppel Certificate), Seller shall make a
written representation and warranty to Purchaser at Closing with respect to the
matters set forth in the form of such Tenant Estoppel Certificate (a “Seller’s
Estoppel Certificate”), provided, however, Seller may, after the Closing,
substitute Tenant Estoppel Certificates for Seller Estoppel Certificates
previously furnished, and thereafter, Seller shall be relieved from any
liability to Purchaser with respect to any Seller’s Estoppel Certificate
substituted by a Tenant Estoppel Certificate delivered subsequent to Closing.

 

(v) Insurance. From and after the date of this Agreement to the date and time of
Closing, Seller shall, at its expense, continue to maintain the same special
form/”all risk” insurance covering the Property which is currently in force and
effect.

 

(vi) Cooperation with Purchaser’s Auditors and SEC Filing Requirements. Seller
shall provide to Purchaser (at Purchaser’s expense) copies of, or shall provide
Purchaser access to, such factual information as may be reasonably requested by
Purchaser, and in the possession or control of Seller, or its property manager
or accountants, to enable Purchaser (or Wells Operating Partnership, L.P. or
Wells Real Estate Investment Trust, Inc.) to file its or their Form 8-K, if, as
and when such filing may be required by the Securities and Exchange Commission
(“SEC”). At Purchaser’s sole cost and expense, Seller shall allow Purchaser’s
auditor (Ernst & Young or any successor auditor selected by Purchaser) to
conduct an audit of the income statements of the Property for the year of
Closing (to the date of Closing) and the two prior years, and shall cooperate
(at no cost to Seller) with Purchaser’s auditor in the conduct of such audit. In
addition, Seller agrees to provide to Purchaser’s auditor a letter of
representation in the form attached hereto as Exhibit “O”, and, if requested by
such auditor, historical financial statements for the Property, including income
and balance sheet data for the Property, whether required before or after
Closing. Without limiting the foregoing, (i) Purchaser or its designated
independent or other auditor may audit Seller’s operating statements of the
Property, at Purchaser’s expense, and Seller shall provide such documentation as
Purchaser or its auditor may reasonably request in order to complete such audit,
and (ii) Seller shall furnish to Purchaser such financial and other information
as may be reasonably required by Purchaser to make any required filings with the
SEC or other governmental authority; provided, however, that the foregoing
obligations of Seller shall be limited to providing such information or
documentation as may be in the possession of, or reasonably obtainable by,
Seller, its property manager or accountants, at no cost to Seller, and in the
format that Seller (or its property manager or accountants) have maintained such
information.

 

(vii) As-Built Survey. Within five (5) days after the effective date of this
Agreement, Seller shall deliver to Purchaser a survey of the Property by Stantec

 

19



--------------------------------------------------------------------------------

Consulting, Inc. dated November 22, 2002, which is the most current boundary and
“as-built” survey of the Land and Improvements in the possession or control of
Seller. Purchaser may obtain, at Purchaser’s sole cost and expense, an updated
as-built survey of the Land and Improvements prepared for and certified to
Purchaser and the Title Company by a registered land surveyor approved by
Purchaser, which approval shall not be unreasonably withheld. The as-built
survey shall comply with the minimum detail requirements for land title surveys
as adopted by the American Land Title Association and American Congress on
Surveying and Mapping, adopted in 1999, shall be dated not earlier than one (1)
month prior to Closing, such survey may show the following items:

 

(A) The political subdivision, county, and such other notations as will
accurately describe the property surveyed.

 

(B) All courses and distances of the boundaries of the Land.

 

(C) The location of all Improvements (including measured dimensions) on the Land
with the dimensions in relation to lot and building lines. If any applicable
restrictions, recorded plats, or zoning ordinances require a building to be set
back specified distances from streets or property lines, the as-built survey
must show measured distances from said building to said streets or lines.

 

(D) The location of all rights-of-way, water courses, drains, sewers, utility
easements, driveways, or roads which serve the Land and Improvements or to which
the Land and Improvements are subject.

 

(E) The names and widths of streets with the distance from the nearest corner to
the beginning point of Land surveyed.

 

(F) The total acreage or square foot area of the Land and the location and
number of paved parking spaces.

 

(G) The names of adjoining owners on all sides of the Land.

 

(H) Certification by the surveyor that the real property, as shown and described
in the as-built survey, does not constitute an illegal subdivision of land under
applicable county or city ordinances.

 

(I) Certification as to whether or not the Land lies within a flood zone as
determined by the United States Department of Housing and Urban Development. If
the Land lies within a flood zone, the certification should reflect the flood
zone classification.

 

20



--------------------------------------------------------------------------------

(b) Purchaser does hereby covenant and agree as follows:

 

(i) Purchaser acknowledges that all information with respect to the Property
furnished to Purchaser (collectively, the “Confidential Information”), is and
has been so furnished on the condition that Purchaser maintains the
confidentiality thereof. Accordingly, Purchaser shall, and shall cause its
partners, officers, employees, agents, contractors and representatives to, hold
in strict confidence, and not disclose to any other person or entity without the
prior written consent of Seller until the Closing shall have been consummated,
any of the Confidential Information in respect of the Property delivered to
Purchaser by Seller or any of its agents, representatives, partners, officers or
employees. If the Closing does not occur and this Agreement is terminated,
Purchaser shall promptly return, or cause to be returned, to Seller all copies
of such Confidential Information without retaining, or permitting retention of,
any copy thereof. Notwithstanding anything to the contrary hereinabove set
forth, Purchaser may disclose such Confidential Information (i) on a
need-to-know basis to its employees, its title insurer and members of
professional firms serving it in connection with this transaction, including,
without limitation, its attorneys, architects, environmental consultants and
engineers, and its clients; (ii) as any governmental agency or authority may
require in order to comply with applicable laws or regulations; and (iii) if
required by an order of any court of competent jurisdiction, and this provision
shall survive Closing.

 

(ii) Purchaser agrees to cooperate with Seller and New York Life in providing to
New York Life the information necessary for New York Life to approve Purchaser’s
assumption of the New York Life Mortgage. Purchaser will make a good faith
effort to cause New York Life to allow Purchaser to assume the New York Life
Mortgage, and in this regard, Purchaser shall deliver to New York Life, as soon
as is practicable after the execution hereof, the following:

 

(A) A description, including a chart, if appropriate, of the ownership structure
of Purchaser and its asset manager (an affiliate of Purchaser);

 

(B) Copies of the organizational documents of Purchaser, its constituent
entities and the constituent documents of its asset manager (an affiliate of
Purchaser);

 

(C) A current financial statement of Purchaser and its asset manager in
sufficient detail to permit a determination of the net worth for each of such
entities;

 

(D) Two bank references for the Purchaser and its asset manager in sufficient
detail to permit a determination of net worth for each of such entities;

 

(E) Information concerning the Purchaser and its asset manager to enable New
York Life to determine that Purchaser and/or its asset manager owns and/or
manages at least two million (2,000,000) square feet of class A office space;

 

21



--------------------------------------------------------------------------------

(F) A certification of Purchaser’s legal name, type of organization, place of
business, or if Purchaser has more than one place of business, its chief
executive office, its mailing address and its organizational identification
number or certification that it does not have an organizational identification
number; and

 

(E) Any other documents or information reasonably requested by New York Life to
enable it to determine whether or not Purchaser qualifies to assume the New York
Life Mortgage.

 

10. Closing. (a) Provided that all of the conditions set forth in this Agreement
to be performed by Seller or Purchaser are theretofore fully satisfied or
performed, it being fully understood and agreed, however, that Purchaser or
Seller (as the case may be) may waive expressly and in writing, at or prior to
Closing, any conditions that are unsatisfied or unperformed at such time, the
consummation of the sale by Seller and purchase by Purchaser of the Property
(herein referred to as the “Closing”) shall be held on or before the date which
is the later date to occur of five (5) business days after (i) the end of the
Inspection Period; (ii) the date all required Tenant Estoppel Certificates and
Seller Estoppel Certificates (if any are necessary) are delivered to Purchaser;
or (iii) Purchaser’s receipt of New York Life’s consent to Purchaser’s
assumption of the New York Life Mortgage at the office of Escrow Agent, but in
no event later than ninety (90) days after the end of the Inspection Period, and
at such specific time and date as shall be designated by Purchaser in a written
notice to Seller not less than three (3) business days prior to Closing. If
Purchaser fails to give such notice of the time, date and place of Closing, the
Closing shall occur at 1:30 p.m. on the last date for such Closing as provided
above, at the office of Escrow Agent.

 

(b) Purchaser shall have the right, in Purchaser’s sole and absolute discretion
to extend the last date upon which Closing shall occur, subject to the
following:

 

(i) Purchaser shall have the right to extend the last date of Closing by thirty
(30) days, by notifying Seller of such election and by paying to Escrow Agent
the amount of Three Million and No/100 Dollars ($3,000,000.00), which amount
shall be considered as “Earnest Money” for the purposes of this Agreement, which
notice and funds are to be delivered on or before five (5) days prior to the
then scheduled date of Closing.

 

(ii) Purchaser shall have the right to extend the last date of Closing by an
additional thirty (30) days beyond the period it was extended to under the terms
of Article 10(b)(i) above, by notifying Seller of such election and by paying to
Escrow Agent the amount of Three Million and No/100 Dollars ($3,000,000.00),
which amount shall be considered as “Earnest Money” for the purposes of this
Agreement, which notice and funds are to be delivered on or before five (5) days
prior to the then scheduled date of Closing .

 

11. Seller’s Closing Documents. For and in consideration of, and as a condition
precedent to Purchaser’s delivery to Seller of the Purchase Price described in
Paragraph 3 hereof, Seller shall

 

22



--------------------------------------------------------------------------------

obtain or execute, at Seller’s expense, and deliver to Purchaser at Closing the
following documents (all of which shall be duly executed, acknowledged, and
notarized where required and shall survive the Closing):

 

(a) Warranty Deed. A Special Warranty Deed conveying to Purchaser marketable fee
simple title to the Land and Improvements, together with all rights, members,
easements, and appurtenances thereof, subject only to the Permitted Exceptions.
The legal description set forth in the Special Warranty Deed shall be identical
to Exhibit ”A” attached hereto. If the as-built survey of the Land and
Improvements obtained by Seller as provided in Paragraph 9 hereof shall differ
from the legal description set forth on Exhibit ”A” hereto, Seller shall execute
and deliver to Purchaser a quitclaim deed containing a legal description based
upon such as-built survey;

 

(b) Bill of Sale. A Bill of Sale conveying to Purchaser marketable title to the
Personal Property in the form and substance of Exhibit ”K” attached hereto;

 

(c) Blanket Transfer. A Blanket Transfer and Assignment in the form and
substance of Exhibit ”L” attached hereto;

 

(d) Assignment and Assumption of Leases. An Assignment and Assumption of Leases
in the form and substance of Exhibit ”M” attached hereto, assigning to Purchaser
all of Seller’s right, title, and interest in and to the Leases and the rents
thereunder;

 

(e) Seller’s Certificate. A certificate evidencing the reaffirmation of the
truth and accuracy of Seller’s representations, warranties, and agreements set
forth in Paragraphs 8 and 19 hereof;

 

(f) Seller’s Affidavit. A customary Seller’s Affidavit in the form of Exhibit
”N” attached hereto;

 

(g) FIRPTA Certificate. A FIRPTA Certificate in the form and substance of
Exhibit ”0” attached hereto;

 

(h) Surveys and Plans. Such surveys, site plans, plans and specifications, and
other matters relating to the Property as are described in subparagraph (a) of
the Blanket Transfer and Assignment and are in the possession or control of
Seller;

 

(i) Certificates of Occupancy. Original Certificates of Occupancy for all space
within the Improvements, to the extent same are in the possession or control of
Seller;

 

(j) Leases. An original executed counterpart of each Lease and any guaranties
thereof;

 

(k) Service Contracts. An original executed counterpart of each Service
Contract;

 

23



--------------------------------------------------------------------------------

(l) Estoppel Certificates. The Tenant Estoppel Certificates (or representation
from Seller) referred to in Paragraph 9 hereof;

 

(m) Operating Expense Statements. Statements, certified to be complete and
accurate by Seller, of operating expenses and other financial and expense
information required in order to compute any escalations of and adjustments in
rent, additional rent, operating expenses, taxes, and other charges under the
Leases;

 

(n) Rent Roll. A complete and accurate rent roll (the “Rent Roll”) for the
Property updated to the date of Closing and certified to be true and correct by
Seller at Closing, which Rent Roll includes, inter alia, a statement of the
amount of the security deposit required under each said Lease and held by Seller
and a statement of the commission obligations, if any, of the landlord with
respect to each said Lease;

 

(p) Partnership or Members Consent. A certified consent to this Agreement, the
transactions contemplated herein, and the execution and delivery of the
documents required hereunder, signed by all of the necessary partners or members
of Seller, as applicable;

 

(r) Keys and Records. All of the keys to any doors or locks on the Property and
the original tenant files and other books and records relating to the Property
in Seller’s possession or control;

 

(s) Tenant Notices. Notice from Seller to the Tenants of the sale of the
Property to Purchaser in such form as Purchaser shall reasonably approve;

 

(t) Legal Opinion. A legal opinion from counsel for Seller addressed to
Purchaser, that the documents listed herein requiring execution by Seller have
been duly and validly authorized, executed, and delivered by Seller;

 

(u) Marked Title Commitment. The Title Commitment, marked to change the
effective date thereof through the date and time of recording of the Deed from
Seller to Purchaser, to reflect that Purchaser is vested with the fee simple
title to the Land and Improvements, and to reflect that all requirements for the
issuance of the final title policy pursuant to such Title Commitment have been
satisfied;

 

(v) Settlement Statement. A settlement statement setting forth the amounts paid
by or on behalf of and/or credited to each of Purchaser and Seller pursuant to
this Agreement;

 

(w) New York Life Letter and Consent. A letter from New York Life setting forth
the principal and any other amounts outstanding as secured by the New York Life
Mortgage through the date of Closing, and the agreement of New York Life that
the transfer of the Property to Purchaser subject to the New York Life Mortgage
is acceptable, and that any costs associated therewith are set forth in the
letter and are provided for; and

 

24



--------------------------------------------------------------------------------

(x) Other Documents. Such other documents as shall be reasonably required by
Purchaser’s counsel.

 

12. Purchaser’s Closing Documents. Purchaser shall obtain or execute, at
Purchaser’s expense, and deliver to Seller at Closing the following documents,
all of which shall be duly executed and acknowledged where required and shall
survive the Closing:

 

(a) Blanket Transfer. A Blanket Transfer and Assignment in the form and
substance of Exhibit ”L” attached hereto;

 

(b) Assignment and Assumption of Leases. The Assignment and Assumption of Leases
in the form and substance of Exhibit ”M” attached hereto;

 

(c) Settlement Statement. A settlement statement setting forth the amounts paid
by or on behalf of and/or credited to each of Purchaser and Seller pursuant to
this Agreement;

 

(d) Partnership Consent. A certified consent to this Agreement, the transactions
contemplated herein, and the execution and delivery of the documents required
hereunder, signed by all partners of Purchaser;

 

(e) Legal Opinion. A legal opinion from counsel for Purchaser addressed to
Seller, that the documents listed herein requiring execution by Purchaser have
been duly and validly authorized, executed, and delivered by Purchaser;

 

(f) The Assumption Agreement;

 

(g) The New Guaranty;

 

(h) The New Environmental Indemnity Agreement;

 

(i) The New Shell Space Leasing Cost Escrow Agreement;

 

(j) The New WCSR Escrow Agreement;

 

(k) The New Anchor Lease Rollover Escrow Agreement; and

 

(i) Other Documents. Such other documents as shall be reasonably required by
Seller’s counsel.

 

13. Closing Costs. Seller shall pay (i) the cost of any transfer tax imposed by
the State of North Carolina upon the conveyance of the Property pursuant hereto,
(ii) the attorneys’ fees of Seller incurred in this transaction, (iii) the costs
of procuring the Title Commitment for Purchaser and all other costs and expenses
incurred by Seller in closing and consummating the purchase and sale of the
Property pursuant hereto.

 

25



--------------------------------------------------------------------------------

Purchaser shall pay (i) the recording fees on the Special Warranty Deed (and
quitclaim deed if required pursuant to Paragraph 11[a] hereof) conveying the
Property from Seller to Purchaser to be recorded in connection with this
transaction, (ii) the attorney fees of Purchaser, (iii) the cost of the final
title insurance policy issued in connection with the Title Commitment (including
any cost related to the endorsements issued in connection therewith), (iv) the
cost of any survey of the Property to be procured by Purchaser, (v) all costs
incurred in connection with the issuance of any reliance letters by appraisers,
environmental engineers or building inspectors as contemplated by Paragraph 4,
(vi) the cost of Purchaser’s inspections of the Property, and (vii) all other
costs and expenses incurred by Purchaser in closing and consummating the
purchase and sale of the Property pursuant hereto.

 

14. Prorations. The following items shall be prorated and/or credited between
Seller and Purchaser as of Midnight preceding the date of Closing:

 

(a) Rents. Rents, additional rents, operating costs, and other income of the
Property (other than security deposits) collected by Seller from the Tenants for
the month of Closing. Purchaser shall also receive a credit against the Purchase
Price payable by Purchaser to Seller at Closing for any rents or other sums (not
including security deposits) prepaid by the Tenants for any period following the
month of Closing, or otherwise, which includes the remainder of the prepaid rent
paid by American Male, a Tenant in the Building. Purchaser shall receive a
credit against the Purchase Price payable by Seller to Purchaser at Closing for
the total sum of all security deposits paid by Tenants under Leases and not
theretofore applied to delinquent rent and other charges payable by the
applicable Tenant. Seller hereby acknowledges that Purchaser shall not be
legally responsible to Seller for the collection of any uncollected rent or
other income under any of the Leases that is past due or otherwise due and
payable as of the date of Closing, provided, Seller may, with Purchaser’s prior
consent, such consent not to be unreasonably withheld, conditioned or delayed,
bring a claim against any Tenant who has not paid rent due Seller prior to the
date of Closing. Purchaser agrees that if (i) a Tenant is in arrears on the date
of Closing in the payment of rent or other charges under such Tenant’s Lease,
and (ii) upon Purchaser’s receipt of any rental or other payment from such
Tenant, such Tenant is, or after application of a portion of such payment will
be, current under such Lease in the payment of all accrued rental and other
charges that become due and payable on the date of Closing or thereafter and in
the payment of any other obligations of such Tenant to Purchaser, then Purchaser
shall refund to Seller, out of and to the extent of the portion of such payment
remaining after Purchaser deducts therefrom any and all sums due and owing it
from such Tenant from and after the date of Closing, an amount up to the full
amount of any arrearage existing on the date of Closing.

 

(b) Percentage Rents. Percentage rents, if any, collected by Purchaser from any
Tenant under such Tenant’s Lease for the percentage rent accounting period in
which the Closing occurs, as, if, and when received by Purchaser, such that
Seller’s pro rata share shall be an amount equal to the total percentage rentals
paid for such percentage rent accounting period under the applicable Lease
multiplied by a fraction, the numerator of which shall be the number of days in
such accounting period prior to Closing and the denominator of which shall be
the total number of days in such accounting period; provided, however, that such
proration shall be made only at such time as such Tenant is current or, after
application of a portion of such

 

26



--------------------------------------------------------------------------------

payment, will be current in the payment of all rental and other charges under
such Tenant’s Lease that accrue and become due and payable from and after the
Closing and in the payment of any other obligations of such Tenant to Purchaser
then due and payable by such Tenant.

 

(c) Property Taxes. City, state, county, and school district ad valorem taxes
based on the ad valorem tax bills for the Property, if then available, or if
not, then on the basis of the latest available tax figures and information.
Should such proration be based on such latest available tax figures and
information and prove to be inaccurate on receipt of the ad valorem tax bills
for the Property for the year of Closing, either Seller or Purchaser, as the
case may be, may demand at any time after Closing a payment from the other
correcting such malapportionment. In addition, if after Closing there is an
adjustment or reassessment by any governmental authority with respect to, or
affecting, any ad valorem taxes for the Property for the year of Closing or any
prior year, any additional tax payment for the Property required to be paid with
respect the year of Closing shall be prorated between Purchaser and Seller and
any such additional tax payment for the Property for any year prior to the year
of Closing shall be paid by Seller. This agreement shall expressly survive the
Closing.

 

(d) Utility Charges. Except for utilities which are the direct responsibility of
the Tenants to the applicable public or private utilities supplier, Seller shall
pay all utility bills received prior to Closing and shall be responsible for
utilities furnished to the Property prior to Closing. Purchaser shall be
responsible for the payment of all bills for utilities furnished to the Property
subsequent to the Closing. Seller and Purchaser hereby agree to prorate as of
midnight preceding the date of Closing and pay their respective shares of all
utility bills received subsequent to Closing (if they include a service period
prior to the date of Closing), which agreement shall survive Closing. Seller
shall be entitled to all deposits presently in effect with the utility
providers.

 

(e) Service Contracts. Charges under the Service Contracts shall be prorated as
of Midnight preceding the date of Closing.

 

(f) Other Tenant Charges. Where the Leases contain Tenant obligations for taxes,
common area expenses, operating expenses or additional charges of any nature,
and where Seller shall have collected on an estimated basis any portion thereof
in excess of amounts owed by Seller for such items for the period prior to the
date of Closing, then there shall be an adjustment and credit given to Purchaser
on the date of Closing for such excess amounts collected. Purchaser shall apply
all such excess amounts to the charges owed by Purchaser for such items for the
period after the date of Closing, and if required by the Leases, shall rebate or
credit Tenants with any remainder. If it is determined subsequent to the Closing
that the amount collected during Seller’s ownership period exceeded expenses
incurred during the same period by more than the amount previously credited to
Purchaser at Closing, then Seller shall promptly pay to Purchaser the
deficiency. If it is determined subsequent to Closing that the amount collected
during Seller’s ownership period exceeded expenses incurred during the same
period by less than the amount previously credited to Purchaser at Closing, then
Purchaser shall promptly pay to Seller the overpayment.

 

27



--------------------------------------------------------------------------------

(g) Tenant Inducements and Unpaid Commissions. Seller shall pay all leasing
commissions in connection with any Lease executed on or before the effective
date of this Agreement (but excluding leasing commissions due as the result of
the exercise by the Tenants of any expansion or extension (or renewal) options
set forth in the Lease which are not exercised until after the Closing).
Purchaser shall be entitled to a credit against the Purchase Price for the total
sum of any free rent, operating expense abatements, or other unexpired
concessions under any Leases to the extent they apply to any period after the
Closing. Except with respect to the work contemplated under the “Existing
Escrows” (as defined in Paragraph 14(h) below), Purchaser shall also be entitled
to a credit against the Purchase Price for the total sum of any remaining
improvement allowances the payment of which may become the obligation of the
landlord or lessor under the Leases after the Closing, but Purchaser shall
receive no such credit against the Purchase Price for any improvement allowances
payable by the landlord or lessor under the Leases as a result of the exercise
by a Tenant after the Closing of any expansion or extension option in such
Tenant’s Lease.

 

(h) Escrows. Purchaser acknowledges the existence and maintenance of two (2)
escrow accounts (the “Existing Escrows”) at New York Life (a Shell Space Escrow,
containing a balance of One Million Three Hundred Forty-Two Thousand Six Hundred
Ninety-Four and No/100 Dollars [$1,342,694] as of February 29, 2004 and the
“Anchor Tenant” Escrow containing a balance of Four Hundred Seventy-Seven
Thousand Five Hundred Ninety-Nine and No/100 Dollars [$477,599] as of February
29, 2004). All of the Anchor Tenant Escrow shall be purchased from Seller at the
Closing by increasing the amount due Seller at Closing hereunder by the amount
contained in the Anchor Tenant Escrow at the date of Closing. The following sums
contained in the Shell Space Escrow shall remain therein and be transferred for
the benefit of Purchaser at Closing: (i) Three Hundred Fifty-Two Thousand Six
Hundred Twenty and No/100 Dollars ($352,620), which shall be utilized to pay for
tenant improvements for Wachovia on floor six of the Building and (ii)
Twenty-Two Thousand and No/100 Dollars ($22,000), less the cost to be paid by
CCAB II, LLC to relocate the main trunk line within the space in the Building
adjacent to CCAB II, LLC’s leased premises for the Building’s heating,
ventilation and air conditioning systems of the Building, which shall be paid to
CCAB II, LLC for tenant improvements to its premises previously paid for by it.
The balance of the Anchor Tenant Escrow amount shall be purchased from Seller at
Closing by increasing the amount due Seller hereunder by the balance contained
in the Anchor Tenant Escrow after subtracting therefrom the sums set forth in
(i) and (ii) in the preceding sentence hereof. As of Closing, Seller shall
certify the cost of the amount of work done for Wachovia for its sixth floor
space in the Building and the amount owed CCAB II, LLC as set forth above and
shall draw from the Shell Space Escrow any amounts due under the contracts for
such work, so that all work related thereto is paid for as of the date of
Closing. As of and after Closing, Seller shall assign the contracts for such
work and the Shell Space Escrow themselves to Purchaser, and Purchaser shall be
responsible for completing the tenant improvement work for Wachovia contemplated
under the contracts therefore, using the funds remaining in the Shell Space
Escrow.

 

15. Purchaser’s Default. In the event of a default by Purchaser under the terms
of this Agreement, Seller’s sole and exclusive remedy shall be to receive the
Earnest Money as liquidated

 

28



--------------------------------------------------------------------------------

damages and thereafter the parties hereto shall have no further rights or
obligations hereunder whatsoever, except Purchaser shall remain obligated to
Seller for Purchaser’s Continuing Indemnification Obligations. The parties agree
that Seller’s damages will be difficult to ascertain and that the Earnest Money
constitutes a reasonable liquidation thereof and is intended not as a penalty,
but as full liquidated damages, except for Purchaser’s Continuing
Indemnification Obligations. Seller agrees that in the event of a default by
Purchaser, it shall not initiate any proceeding to recover damages from
Purchaser, except for sums owed Seller as the result of Purchaser’s Continuing
Indemnification Obligations, but it shall limit its recovery to the receipt and
retention of the Earnest Money and any sums due Purchaser from Seller as the
result of Purchaser’s Continuing Indemnification Obligations. The limitations on
Purchaser’s liability under this Paragraph 15 shall be inapplicable to the
liability of Purchaser for payments, if any, due by Purchaser to Seller under
Paragraph 4 hereof.

 

16. Seller’s Default. In the event of a default by Seller under the terms of
this Agreement, except as otherwise specifically set forth herein, at
Purchaser’s option: (i) Purchaser may terminate this Agreement by written notice
to Seller, whereupon the Earnest Money shall be immediately returned by Escrow
Agent to Purchaser, and the parties hereto shall have no further rights or
obligations hereunder whatsoever (except for Purchaser’s Continuing
Indemnification Obligations), or (ii) Purchaser shall be entitled to an
immediate refund of all but Twenty-Five and No/100 Dollars ($25.00) of the
Earnest Money and to pursue against Seller any remedy granted to Purchaser at
law or in equity, including, without limitation, specific performance.

 

17. Condemnation. If, prior to the Closing, all or any part of the Property is
subjected to a bona fide threat of condemnation by a body having the power of
eminent domain or is taken by eminent domain or condemnation (or sale in lieu
thereof), or if Seller has received notice that any condemnation action or
proceeding with respect to the Property is contemplated by a body having the
power of eminent domain, Seller shall give Purchaser immediate written notice of
such threatened or contemplated condemnation or of such taking or sale, and
Purchaser may by written notice to Seller given within thirty (30) days of the
receipt of such notice from Seller, elect to cancel this Agreement. If Purchaser
chooses to cancel this Agreement in accordance with this Paragraph 17, then the
Earnest Money shall be returned immediately to Purchaser and the rights, duties,
obligations, and liabilities of the parties hereunder shall immediately
terminate and be of no further force and effect, provided, however, Purchaser
shall remain liable for Purchaser’s Continuing Indemnification Obligations. If
Purchaser does not elect to cancel this Agreement in accordance herewith, this
Agreement shall remain in full force and effect and the sale of the Property
contemplated by this Agreement, less any interest taken by eminent domain or
condemnation, or sale in lieu thereof, shall be effected with no further
adjustment and without reduction of the Purchase Price, and at the Closing,
Seller shall assign, transfer, and set over to Purchaser all of the right,
title, and interest of Seller in and to any awards that have been or that may
thereafter be made for such taking. At such time as all or a part of the
Property is subjected to a bona fide threat of condemnation and Purchaser shall
not have elected to terminate this Agreement as hereinabove provided, Purchaser
shall be permitted to participate in the proceedings as if Purchaser were a
party to the action. Seller shall not settle or agree to any award or payment
pursuant to condemnation, eminent domain, or sale in lieu thereof without
obtaining Purchaser’s prior written consent thereto in each case.

 

29



--------------------------------------------------------------------------------

18. Damage or Destruction. If any of the Improvements shall be destroyed or
damaged prior to the Closing, and if either the estimated cost of repair or
replacement exceeds Two Hundred Fifty Thousand Dollars ($250,000.00) or the
damage results in the termination of one or more of the Leases, Purchaser may,
by written notice given to Seller within twenty (20) days after receipt of
written notice from Seller of such damage or destruction, elect to terminate
this Agreement, in which event the Earnest Money shall immediately be returned
by Escrow Agent to Purchaser and the rights, duties, obligations, and
liabilities of all parties hereunder shall immediately terminate and be of no
further force or effect. If Purchaser does not elect to terminate this Agreement
pursuant to this Paragraph 18, or has no right to terminate this Agreement
(because the damage or destruction does not exceed $250,000.00 and has not
resulted in the termination of one or more of the Leases), and the sale of the
Property is consummated, Purchaser shall be entitled to receive all insurance
proceeds paid or payable to Seller by reason of such destruction or damage under
the insurance required to be maintained by Seller pursuant to Paragraph 9 hereof
(less amounts of insurance theretofore received and applied by Seller to costs
actually incurred for restoration). Seller shall not settle or release any
damage or destruction claims without obtaining Purchaser’s prior written consent
in each case. All said insurance proceeds received by Seller by the date of
Closing shall be paid by Seller to Purchaser at Closing, together with the
lesser of (i) that amount necessary to cover any difference between the amount
of such proceeds and the estimated cost of repair or replacement, or the amount
of the deductible under Seller’s all-risk property damage insurance policy. In
addition, at Closing, Seller shall pay over to Purchaser, and assign to
Purchaser, all proceeds of any rent loss insurance for the period of time
commencing on the date of Closing. If the amount of said casualty or rent loss
insurance proceeds is not settled by the date of Closing, Seller shall execute
at Closing all proofs of loss, assignments of claim, and other similar
instruments in order that Purchaser receive all of Seller’s right, title, and
interest in and under said insurance proceeds.

 

19. [INTENTIONALLY OMITTED].

 

20. Assignment. This Agreement and Purchaser’s rights, duties, and obligations
hereunder may not be delegated, transferred, or assigned by Purchaser without
the prior written consent of Seller, and any assignee or transferee proposed by
Purchaser shall expressly assume all of Purchaser’s duties, liabilities and
obligations under this Agreement by written instrument delivered to Seller.
Notwithstanding the foregoing to the contrary, this Agreement, and Purchaser’s
rights and duties hereunder, may be freely assigned and transferred to Wells
Operating Partnership, L.P. (“Wells OP”) or to any entity under common control
with Purchaser or Wells OP or controlled by Purchaser or Wells OP. In the event
of any such transfer or assignment, Seller shall look solely to such transferee
or assignee for the performance of all obligations, covenants, conditions, and
agreements imposed upon Purchaser pursuant to the terms of this Agreement,
provided, Wells Operating Partnership II, L.P. shall remain liable to Seller for
Purchaser’s Continuing Indemnification Obligations. For purposes of this
Paragraph 20, the term “control” shall mean a twenty percent (20%) ownership in
the applicable entity.

 

21. Broker’s Commission. Upon the Closing, and only in the event a Closing
occurs, Seller shall pay to William T. Wilson, III and John E. Reece, II
(collectively, the “Broker”) in cash or its equivalent a real estate sales
commission in the amount of Seven Hundred Seventy-Seven Thousand and No/100
Dollars ($777,000) to be divided among them equally. Broker does hereby agree
that, in the event the sale contemplated hereby is for any reason not
consummated, then no commission shall

 

30



--------------------------------------------------------------------------------

have been earned, and none shall be payable. Seller shall and does hereby
indemnify and hold harmless Purchaser from and against any claim, whether or not
meritorious, for any real estate sales commission, finder’s fees, or like
compensation in connection with the sale contemplated hereby and arising out of
any act or agreement of Seller, including any claim asserted by Broker.
Likewise, Purchaser shall and does hereby indemnify and hold harmless Seller
from and against any claim, whether or not meritorious, for any real estate
sales commission, finder’s fees, or like compensation in connection with the
sale contemplated hereby and arising out of any act or agreement of Purchaser,
except any such claim asserted by Broker. This Paragraph 21 shall survive the
Closing or any termination of this Agreement.

 

22. Notices. Wherever any notice or other communication is required or permitted
hereunder, such notice or other communication shall be in writing and shall be
delivered by overnight courier, by hand, facsimile transmission or sent by U.S.
certified mail, return receipt requested, postage prepaid, to the addresses set
out below or at such other addresses as are specified by written notice
delivered in accordance herewith:

 

PURCHASER:

  

Wells Operating Partnership II, L.P.

    

6200 The Corners Parkway

    

Suite 250

    

Norcross, Georgia 30092

    

Attn: Christopher Kollme

    

Facsimile No. (770) 243-8510

with a copy to:

  

Troutman Sanders LLP

    

Bank of America Plaza, Suite 5200

    

600 Peachtree Street, N.E.

    

Atlanta, Georgia 30308-2216

    

Attn: Mr. John W. Griffin

    

Facsimile No.: (404) 962-6577

SELLER:

  

Magnolia One Partners, LLC

    

One West Fourth Street, Suite 600

    

Winston-Salem, North Carolina 27101

    

Attn: William T. Wilson, III

    

Telephone No.: (336) 724-7202

    

Facsimile No.: (336) 464-0035

with a copy to:

  

John E. Reece, II

    

One West Fourth Street, Suite 610

    

Winston-Salem, North Carolina 27101

    

Telephone No.: (336) 631-9380

    

Facsimile No.: (336) 773-1098

 

31



--------------------------------------------------------------------------------

Thomas T. Crumpler

Allman Spry Leggett & Crumpler

380 Knollwood Street, Suite 700

Winston-Salem, North Carolina 27103

Telephone No.: (336) 722-2300

Facsimile No.: (336) 721-0414

 

Any notice or other communication (i) mailed as hereinabove provided shall be
deemed effectively given or received on the third (3rd) business day following
the postmarked date of such notice or other communication, (ii) sent by
overnight courier or by hand shall be deemed effectively given or received on
the date of delivery, and (iii) sent by facsimile transmission shall be deemed
effectively given or received on the first business day after the date of
transmission of such notice and confirmation of such transmission.

 

23. Possession. Possession of the Property shall be granted by Seller to
Purchaser on the date of Closing, subject only to the Leases and the Permitted
Exceptions.

 

24. Time Periods. If the time period by which any right, option, or election
provided under this Agreement must be exercised, or by which any act required
hereunder must be performed, or by which the Closing must be held, expires on a
Saturday, Sunday, or holiday, then such time period shall be automatically
extended through the close of business on the next regularly scheduled business
day.

 

25. Access to Records Following Closing. Purchaser agrees that for a period of
two (2) years following the Closing, Seller shall have the right during regular
business hours, on five (5) days’ written notice to Purchaser, to examine and
review at Purchaser’s notice address, the books and records relating to the
ownership and operation of the Property which were delivered by Seller to
Purchaser at the Closing. Likewise, Seller agrees that for a period of two (2)
years following the Closing, Purchaser shall have the right during regular
business hours, on five (5) days’ written notice to Seller, to examine and
review at Seller’s notice address, all books, records, and files, if any,
retained by Seller relating to the ownership and operation of the Property prior
to the Closing. The obligations of the parties under this Paragraph 25 shall
survive the Closing.

 

26. Survival of Provisions. All covenants, warranties, and agreements set forth
in this Agreement shall survive the execution or delivery of any and all deeds
and other documents at any time executed or delivered under, pursuant to, or by
reason of this Agreement, and shall survive the payment of all monies made
under, pursuant to, or by reason of this Agreement; provided, however, that the
representations and warranties contained in Paragraph 8 hereof shall
automatically expire on the date which is six (6) months after the Closing,
except to the extent that a notice of breach of any representation or warranty
has been given prior to such expiration.

 

27. Severability. This Agreement is intended to be performed in accordance with,
and only to the extent permitted by, all applicable laws, ordinances, rules, and
regulations. If any provision of this Agreement, or the application thereof to
any person or circumstance, shall, for any reason and to any extent be invalid
or unenforceable, the remainder of this Agreement and the application of such
provision to other persons or circumstances shall not be affected thereby but
rather shall be enforced to the greatest extent permitted by law.

 

32



--------------------------------------------------------------------------------

28. Authorization. Purchaser represents to Seller that this Agreement has been
duly authorized and executed on behalf of Purchaser and constitutes the valid
and binding agreement of Purchaser, enforceable in accordance with its terms,
and all necessary action on the part of Purchaser to authorize the transactions
herein contemplated has been taken, and no further action is necessary for such
purpose, and that this Agreement constitutes the valid and binding agreement of
Purchaser, enforceable in accordance with these terms, subject to bankruptcy,
insolvency, and similar laws effecting generally the enforcement of creditor’s
rights. Neither the execution and delivery of this Agreement nor the
consummation of the transactions contemplated hereby will (i) be in violation of
the constituent documents of Purchaser, (ii) to the best of Purchaser’s
knowledge, conflict with or result in the breach or violation of any law,
regulation, writ, injunction or decree of any court or governmental
instrumentality applicable to Purchaser, or (iii) constitute a breach of any
evidence of indebtedness or agreement to which Purchaser is a party or by which
Purchaser is bound.

 

29. General Provisions. No failure of either party to exercise any power given
hereunder or to insist upon strict compliance with any obligation specified
herein, and no custom or practice at variance with the terms hereof, shall
constitute a waiver of either party’s right to demand exact compliance with the
terms hereof. This Agreement contains the entire agreement of the parties
hereto, and no representations, inducements, promises, or agreements, oral or
otherwise, between the parties not embodied herein shall be of any force or
effect. Any amendment to this Agreement shall not be binding upon the parties
hereto unless such amendment is in writing and executed by all parties hereto.
In such amendment, the parties hereto agree to send written notification to
Broker. The provisions of this Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective heirs, legal
representatives, successors, and assigns. Time is of the essence of this
Agreement. This Agreement may be executed in multiple counterparts, each of
which shall constitute an original, but all of which taken together shall
constitute one and the same agreement. To facilitate the execution and delivery
of this Agreement, the parties may execute and exchange counterparts of the
signature pages by facsimile, and the signature page of either party to any
counterpart may be appended to any other counterpart. The headings inserted at
the beginning of each paragraph are for convenience only, and do not add to or
subtract from the meaning of the contents of each paragraph. The exhibits
attached to this Agreement are an integral part of this Agreement and are hereby
incorporated herein by this reference. This Agreement shall be construed and
interpreted under the laws of the State of North Carolina. Except as otherwise
provided herein, all rights, powers, and privileges conferred hereunder upon the
parties shall be cumulative but not restrictive to those given by law. All
personal pronouns used in this Agreement, whether used in the masculine,
feminine, or neuter gender shall include all genders, and all references herein
to the singular shall include the plural and vice versa. The parties agree that
their relationship is that of Seller and Purchaser, and that nothing contained
herein shall constitute either party the agent or legal representative of the
other for any purpose whatsoever, nor shall this Agreement be deemed to create
any form of business organization between the parties hereto, nor is either
party granted any right or authority to assume or create any obligation or
responsibility on behalf of the other party, nor shall either party be in any
way liable for any debt of the other.

 

33



--------------------------------------------------------------------------------

Seller and Purchaser agree that they will not make any public statement,
including without limitation, any press release, with respect to this Agreement
and the transactions contemplated hereby without first allowing the other party
an opportunity to review such statement and render an approval thereof, which
approval shall not be unreasonably withheld or delayed by either party. It is
the intention of this subparagraph that Seller and Purchaser must agree as to
the timing and content of any information contained in any public statement or
press release regarding the transaction contemplated hereby. The parties agree
to exercise reasonableness when asked to consent to the content of any such
press release or other public statement regarding this transaction.

 

30. Effective Date. The “effective date” of this Agreement shall be deemed to be
the date this Agreement is fully executed by both Purchaser and Seller and a
fully executed original counterpart of this Agreement has been received by both
Purchaser and Seller.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

34



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and their respective seals to be affixed hereunto as of the day, month
and year first above written.

 

“SELLER”:

MAGNOLIA ONE PARTNERS, LLC

By:

 

MAGNOLIA PARTNERS, LLC,

   

Its Manager

By:

 

MAGNOLIA CAPITAL, LLC,

   

Its Manager

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

(CORPORATE SEAL)

“PURCHASER”:

WELLS OPERATING PARTNERSHIP II, L.P

By:

   

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

35